Name: Commission Regulation (EEC) No 747/81 of 23 March 1981 fixing for the second quarter of 1981, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported under special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 81 Official Journal of the European Communities No L 79/5 COMMISSION REGULATION (EEC) No 747/81 of 23 March 1981 fixing for the second quarter of 1981 , the quantities of high-quality, fresh , chilled or frozen beef and veal which may be imported under special conditions Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal , falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff, and in particular Article 2 thereof, Whereas Article 7 of Commission Regulation (EEC) No 263/81 ('), provides that the quantities of meat referred to in Article 1 ( 1 ) (d) thereof which may be imported under the tariff quota shall be fixed for each quarter ; The quantity of beef and veal referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 which may be imported for the second quarter of 1981 is hereby fixed at 4 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1981 . For the Commission Poul DALSAGER Member of the Commission P ) OJ No L 27, 31 . 1 . 1981 , p . 52 .